PER CURIAM.
Appellant, Jeffrey Tomlinson, timely appeals his revocation of probation. We find Tomlinson’s argument on the merits to be unpersuasive and decline to address it further. However, we acknowledge that the trial court’s written order does not conform with its oral pronouncement. The trial court found Tomlinson guilty of violations 1, 2, 5, 6, 7, 8, 15 and 16. Notwithstanding, the written order finds Tomlin-son guilty of violations 2, 5, 6, 7, 8, and 9. “[W]here a written order and an oral pronouncement are in conflict, the oral pronouncement prevails.” Lacey v. State, 831 So.2d 1267, 1270 (Fla. 4th DCA 2002). The State does not contest which violations the trial court convicted Tomlinson on or that the written order does not conform to the oral pronouncement. Accordingly, we remand for clarification of the inconsistent written order.
REMANDED.
STONE, POLEN and SHAHOOD, JJ., concur.